DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 10 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number 70 is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At the end of P[0006], P[0014] and P[0015], each recites "the first vehicle after the first vehicle".  This .  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  In the last line of each claim, "the first vehicle after the first vehicle" is recited.  This wording is confusing because it appears that the first vehicle follow.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a generator that generates, and a communicator that transmits in claim 1; a predictor that predicts in claim 4; and an inter-vehicle adjustor that allows in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The claimed generator is interpreted as an action plan generator 140 (P[0033] and Figure 2).  The action plan generator is interpreted as self-propelled parking controller P[0044].  The interpretation of the generator as a controller is needed because the specification also recites the type of generator that has the plain meaning of source of electrical power P[0019].  The plain meaning of generator in the art would not logically apply to the way that generator is claimed in claim 1.  
The claimed communicator is not described in the disclosure as having any type of structure, there is just the description of the functions of the communicator.  The on-line Meriam-Webster dictionary defines “communicator” to be: 1) “one that communicates something” and 2) “a person who conveys information or knowledge to others”.  This would be considered the plain meaning of communicator.  In reading of the applicant’s disclosure it is clear that the intended meaning of the communicator is not to be a person, but instead some kind of electronic communication device.  Such a device, in the art, would typically be a receiver, transmitter or transceiver.  But the disclosure does not define the communicator as any these device, and as such, the claimed communicator could be considered any device that provides electronic, RF, audio, visual signals (or any other type of signal).  Without any structure recited in the disclosure, these possible interpretations are far too broad and the claimed communicator is indefinite.
The claimed predictor is not defined in the specification as having any type of structure, only defined by its function.  The claimed adjustor is not defined in the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a route” on which the vehicle has actually traveled in line 5, while earlier in the claim (line 3), “a route” for guiding the vehicle is recited.  It is unclear if this is the same route or a different route.  It appears the route for guiding the vehicle is a future route, and the route that the vehicle previously travelled.   The examiner assumes 
Claim 4 recites the limitation "the number of vehicles" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “an abnormality” in line 2, while claim 4 also recites “an abnormality” in line 2.  It is unclear if this is a new abnormality or the same abnormality.  The examiner assumes it is the same abnormality for continued examination.
Claim 9 recites “a route” on which the vehicle has actually traveled in line 4, while earlier in the claim (line 2), “a route” for guiding the vehicle is recited.  It is unclear if this is the same route or a different route.  It appears the route for guiding the vehicle is a future route, and the route of actual travel is a route that the vehicle previously travelled.   The examiner assumes the claim language in line 4 should be “an actual route on which the vehicle traveled” for continued examination.
Claim 9 recites the limitation "the first vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a first vehicle” in line 7, while earlier in the claim “the first vehicle” is recited in line 8.  It is unclear if this is a new first vehicle or the same first vehicle.  The examiner assumes it is the same first vehicle for continued examination.
Claim 10 recites “a route” on which the vehicle has actually traveled in line 5, while earlier in the claim (line 3), “a route” for guiding the vehicle is recited.  It is unclear if this is the same route or a different route.  It appears the route for guiding the vehicle is a future route, and the route of actual travel is a route that the vehicle previously 
Claim 10 recites the limitation "the first vehicle" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a first vehicle” in line 8, while earlier in the claim “the first vehicle” is recited in line 9.  It is unclear if this is a new first vehicle or the same first vehicle.  The examiner assumes it is the same first vehicle for continued examination.
Claim limitations “communicator that transmits", "predictor that predicts" and "inter-vehicle adjustor that...allows” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks any structure that would define the claimed communicator, predictor and adjustor.  Therefore, the claims 1 thru 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al Patent Application Publication Number 2018/0299283 A1.
Regarding claims 1, 9 and 10 Wang et al disclose the claimed management device, vehicle data server 150 (Figure 1), the claimed guides a vehicle capable of automatically traveling, the vehicle data server 150 may receive, send, and aggregate vehicle routes P[0014], and “For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150.” P[0024], the claimed method implemented by a computer, a method by a processor (P[0004], P[0005] and Figure 5), and the claimed computer readable storing medium storing a program to perform steps, “A computer-readable storage medium (also referred to as a processor-readable medium or storage) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by the processor(s)).” P[0017], and “It should be appreciated that any of the communicated information disclosed herein may be provided by any combination of processors located internally or externally with 
the claimed generate a route for guiding the vehicle, the intended travel path for vehicle 102 is travel path 140 that is now blocked by event 146 (Figure 3); and
the claimed transmit information on the generated route to the vehicle and receive information on an actual route which the vehicle has traveled from the vehicle, an example vehicle 102 implementing controllers to communicate with a remote server 150 P[0014], “The server 150 or vehicles 102 may be notified of the event 146 by the responder 126, the responder vehicle 104, or another means.” P[0024], “The detour 142 may be sent to the server 150 and disseminated to vehicles 102 in the vicinity of the event or affected by the event to ensure the detour 142 is followed. For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150.” P[0024], “the server 150 may recognize that a vehicle route 140 interferes with an event 146. The server 150 may provide the vehicle 102 with a detour 142 without indication from an event responder 126.” P[0026], and “Some oncoming vehicles 102 may prefer a different route 144, which is a shortcut that may bypass additional traffic caused by the event 146. The vehicles 102 may communicate the proposed vehicle routes 142 and 144 to the server 150. The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from vehicles 102.” P[0025], the vehicle 
the claimed when a first route generated as a route for a first vehicle is different from a second route that the first vehicle has actually traveled, then a third route is generated based on the second route, the intended vehicle 102 path is travel path 140, an event 146 occurs and a detour is required, the first vehicle 102 is directed to travel path 142 which is a directed detour because of event 146, the second vehicle 102 is then directed to follow travel path 144 which avoids the intersection near the event 146 (Figure 3 and P[0024] thru P[0028]), the travel path 140 equates to the claimed first route, the travel path 142 equates to the claimed second route, the travel path 144 equates to the claimed third route, and
the claimed transmit information on the third route to a second vehicle that passes through the same two or more points as a next vehicle after the first vehicle, “The routes 142, 144 are received by the server 150. The server 150 then aggregates and assesses the routes 142, 144 to determine whether a substantial portion of the vehicles are taking the alternative route 144, the route 144 different than the travel path 142 received from vehicles 102.” P[0025], the first vehicle 102 follows travel path 142 and the second vehicle 102 follows travel path 144 (Figure 3), the second vehicle 102 equates to the claimed second vehicle and the claimed next vehicle after the first vehicle, the second vehicle 102 passes through the point in the drawing that the second vehicle 102 is located and had passed through the point where the third vehicle 102 is located, the first vehicle 102 had passed through both of those points (Figure 3).
Regarding claim 2 Wang et al disclose the claimed generate a route of the second vehicle and when the second vehicle generated route overlaps at least part of the first generated route of the first vehicle, then generate the third route by correcting the route of the second vehicle based on the second route, “The detour 142 may be sent to the server 150 and disseminated to vehicles 102 in the vicinity of the event or affected by the event to ensure the detour 142 is followed. For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the event received by the server 150.” (P[0024] and Figure 3), the travel path 142 equates to the claimed route of the second vehicle, and “The server 150 may determine that the proposed route 144 is preferred and update the detour 142 when the aggregate rejection rate exceeds 30%. If the proposed routes 144 received vary, the update may include the proposed route 144 that is the most common (e.g., the statistical mode).” P[0028], the travel path 140 overlaps the travel path 142 before the event responder 126 (Figure 3), and the travel path 144 equates to the claimed third route.
Regarding claim 3 Wang et al disclose the claimed generate a route of the second vehicle and when the second vehicle includes a detour that is an interruption point of traveling along the first generated route of the first vehicle and is a start point of the second route, then generate the third route by correcting the route of the second vehicle based on the second route, “The detour 142 may be sent to the server 150 and disseminated to vehicles 102 in the vicinity of the event or affected by the event to ensure the detour 142 is followed. For autonomous vehicles, the server 150 may direct the autonomous vehicles to follow the detour 142, which is determined based on the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 thru 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 in view of Shaffer et al Patent Application Publication Number 2005/0131643 A1.
Regarding claim 4 Wang et al teach the claimed predicts that an abnormality has occurred, in step 504, a notification of a traffic event 146 is received (P[0030] and Figure 5).  Wang et al do not teach the claimed abnormality is determined when a number of vehicles exceed a predetermined number for the generated route and is different from the actual travel route, but do determine the number of vehicle that use one travel route over another (detour 142 versus route 144) (Figure 3 and P[0028]).  Wang et al have the capability to count the number of vehicles at different locations or 
Regarding claim 5 Wang et al teach the claimed predict that the abnormality has occurred in a passage that the vehicle is traveling, “The responder vehicle 104 is stopped along the vehicle 102 travel path 140 due to an event 146. The server 150 or vehicles 102 may be notified of the event 146 by the responder 126, the responder vehicle 104, or another means.” (P[0024] and Figure 3), travel path 140 at event 146 equates to the claimed passage that the vehicle is traveling.
Regarding claim 6 Wang et al do not explicitly teach the claimed when the predicted abnormality is resolved, then generate a route similar to a case where no abnormality is predicted, but when event 146 is no longer there, then responder vehicle 104 and event responder 126 would not be there and travel path 140 would be open .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 in view of Nakamura et al Patent Application Publication Number 2019/0302769 A1.
Regarding claim 7 Wang et al teach the claimed management device of claim 1 (see above), further comprising:

the claimed generate the third route based on a route which the vehicle with high outside world detection performance has actually traveled, “The server 150 may provide the update in response to the aggregate rejection rate of the detour 142 exceeding a 
Wang et al do not explicitly teach the claimed higher priority level given to vehicles, but would provide a priority of the information provided to the vehicles that are connected to the information network (receiving the event information).  These vehicles would know of the event and could take the alternate path(s).  the unconnected vehicles would be unaware of the event and any of the alternate paths.  Nakamura et al teach, “When it is determined that the priority degree in the another vehicle 1T is higher (St4a, YES), the detour determination unit 14 of the vehicle 1 determines to take a detour (that .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al Patent Application Publication Number 2018/0299283 A1 in view of Burr et al Patent Application Publication Number 2006/0089787 A1.
Regarding claim 8 Wang et al teach the claimed when the first and second routes are different to allow a vehicle with high outside world detection performance to travel and generate the third based on the route that the vehicle has actually traveled, “the vehicles 102 connected through V2V may function as a distributed server to determine the detour 142 and whether to update the detour 142 using the proposed path 144” P[0029], “the vehicles 102 may share collected data with one another as soon as each vehicle is within wireless range and in the vicinity of the event” P[0029], and “Some oncoming vehicles 102 may prefer a different route 144, which is a shortcut that may bypass additional traffic caused by the event 146. The vehicles 102 may communicate 
Wang et al do not explicitly teach the claimed probe car, but instead uses data from the vehicles connected in the system of Wang et al.  Any of the connected vehicles could act as the claimed probe car, it is merely a designation of the claims.  Burr et al teach, “each probe contains means for transmitting location information and/or information derived therefrom to a central data collection point 240. Floating Vehicle Data 210 may be accumulated on-board the vehicle by a data collection unit 230. This may be stored in a suitable vehicle-bound storage device or transferred to another suitable storage device, such as a Hand Held Terminal (HHT) or a Personal Digital Assistant (PDA) 250. Alternatively, or in additions, the Floating Vehicle Data may be transmitted directly from the data collection unit to a central data collection station 240.” P[0053], “The positional data is collected throughout a journey from a plurality of Vehicle Probes 310. The Vehicle Probes 310 are distributed over a predetermined geographical TM 110. Post trip data 170 is collected from two sources: firstly, floating vehicle data collection 810, for example from the vehicle probes either collected live or stored on the vehicle and downloaded as required and secondly, data from the dynamic vehicle re-planning 130 process. All data collected is validated 820 and then presented in a post trip database 170. The post trip data is subsequently used to both update the Road TimetableTM 110 and to provide fleet performance reporting 480 including comparing actual activity from the Floating Vehicle Data 810 with the planned vehicle routes 470.” P[0101].  The collected data from the probe vehicles provide both real-time data and post trip data for the updated routing of Wang et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus to send detour instructions defining a travel path that avoids a location of the traffic event of Wang et al with the probe vehicles of Burr et al in order to minimize the impact of both predicted and unpredicted traffic delays for the vehicle operators (Burr et al P[0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662